Exhibit 10.1

EXECUTION VERSION

REVANCE THERAPEUTICS, INC.

$75,000,000

COMMON STOCK

SALES AGREEMENT

March 7, 2016

Cowen and Company, LLC

599 Lexington Avenue

New York, NY 10022

Ladies and Gentlemen:

Revance Therapeutics, Inc., a Delaware corporation (the “Company”), confirms its
agreement (this “Agreement”) with Cowen and Company, LLC (“Cowen”), as follows:

1. Issuance and Sale of Shares. The Company agrees that, from time to time
during the term of this Agreement, on the terms and subject to the conditions
set forth herein, it may issue and sell through Cowen, acting as agent and/or
principal, shares of the Company’s common stock, par value $0.001 per share (the
“Common Stock”), having an aggregate offering price of up to $75,000,000 (the
“Placement Shares”). Notwithstanding anything to the contrary contained herein,
the parties hereto agree that compliance with the limitation set forth in this
Section 1 on the number of shares of Common Stock issued and sold under this
Agreement shall be the sole responsibility of the Company, and Cowen shall have
no obligation in connection with such compliance. The issuance and sale of
Common Stock through Cowen will be effected pursuant to the Registration
Statement (as defined below) to be filed by the Company and after such
Registration Statement has been declared effective by the Securities and
Exchange Commission (the “Commission”), although nothing in this Agreement shall
be construed as requiring the Company to use the Registration Statement (as
defined below) to issue the Common Stock.

On the date of this Agreement, the Company has filed, or will file, in
accordance with the provisions of the Securities Act of 1933, as amended, and
the rules and regulations thereunder (collectively, the “Securities Act”), with
the Commission a registration statement on Form S-3, including a base
prospectus, relating to certain securities, including the Placement Shares, to
be issued from time to time by the Company, and which incorporates by reference
documents that the Company has filed or will file in accordance with the
provisions of the Securities Exchange Act of 1934, as amended, and the rules and
regulations thereunder (collectively, the “Exchange Act”). The Company has
prepared a prospectus specifically relating to the Placement Shares included as
part of such registration statement (the “Base Prospectus”). The Company will
furnish to Cowen, for use by Cowen, copies of the prospectus included as part of
such registration statement relating to the Placement Shares. Except where the
context otherwise requires, such registration statement, as amended when it
became effective, including all documents filed as part thereof or incorporated
by reference therein, and including any information contained in a Prospectus
(as defined below) subsequently filed with the Commission pursuant to
Rule 424(b) under the Securities Act or deemed to be a part of such registration
statement pursuant to Rule 430B or 462(b) of the Securities Act, is herein
called the “Registration Statement.” The Base Prospectus, including all
documents incorporated therein by reference, included



--------------------------------------------------------------------------------

in the Registration Statement, as it may be supplemented by any prospectus
supplement, in the form in which such Base Prospectus and/or prospectus
supplement have most recently been filed by the Company with the Commission
pursuant to Rule 424(b) under the Securities Act, together with any “issuer free
writing prospectus,” as defined in Rule 433 of the Securities Act (“Rule 433”),
relating to the Placement Shares that (i) is required to be filed with the
Commission by the Company or (ii) is exempt from filing pursuant to Rule
433(d)(5)(i), in each case in the form filed or required to be filed with the
Commission or, if not required to be filed, in the form retained in the
Company’s records pursuant to Rule 433(g), is herein called the “Prospectus.”
Any reference herein to the Registration Statement, the Prospectus or any
amendment or supplement thereto shall be deemed to refer to and include the
documents incorporated by reference therein, and any reference herein to the
terms “amend,” “amendment” or “supplement” with respect to the Registration
Statement or the Prospectus shall be deemed to refer to and include the filing
after the execution hereof of any document with the Commission deemed to be
incorporated by reference therein. For purposes of this Agreement, all
references to the Registration Statement, the Prospectus or to any amendment or
supplement thereto shall be deemed to include any copy filed with the Commission
pursuant to the Electronic Data Gathering Analysis and Retrieval System or any
successor thereto (collectively “EDGAR”).

2. Placements. Each time that the Company wishes to issue and sell the Placement
Shares hereunder (each, a “Placement”), it will notify Cowen by email notice (or
other method mutually agreed to in writing by the parties) (a “Placement
Notice”) containing the parameters in accordance with which it desires the
Placement Shares to be sold, which shall at a minimum include the number of
Placement Shares, the time period during which sales are requested to be made,
any limitation on the number of Placement Shares that may be sold in any one
Trading Day (as defined in Section 3) and any minimum price below which sales
may not be made, a form of which containing such minimum sales parameters
necessary is attached hereto as Schedule 1. The Placement Notice shall originate
from any of the individuals from the Company set forth on Schedule 2 attached
hereto (with a copy to each of the other individuals from the Company listed on
such schedule), and shall be addressed to each of the individuals from Cowen set
forth on Schedule 2, as such Schedule 2 may be amended from time to time. The
Placement Notice shall be effective upon receipt by Cowen unless and until (i)
in accordance with the notice requirements set forth in Section 4, Cowen
declines to accept the terms contained therein for any reason, in its sole
discretion, (ii) the entire amount of the Placement Shares have been sold, (iii)
in accordance with the notice requirements set forth in Section 4, the Company
suspends or terminates the Placement Notice, (iv) the Company issues a
subsequent Placement Notice with parameters superseding those on the earlier
dated Placement Notice, or (v) this Agreement has been terminated under the
provisions of Section 11. The amount of any discount, commission or other
compensation to be paid by the Company to Cowen in connection with the sale of
the Placement Shares shall be calculated in accordance with the terms set forth
in Schedule 3. It is expressly acknowledged and agreed that neither the Company
nor Cowen will have any obligation whatsoever with respect to a Placement or any
Placement Shares unless and until the Company delivers a Placement Notice to
Cowen and Cowen does not decline such Placement Notice pursuant to the terms set
forth above, and then only upon the terms specified therein and herein. In the
event of a conflict between the terms of this Agreement and the terms of a
Placement Notice, the terms of the Placement Notice will control.

3. Sale of Placement Shares by Cowen. Subject to the terms and conditions herein
set forth, upon the Company’s issuance of a Placement Notice, and unless the
sale of the Placement Shares described therein has been declined, suspended, or
otherwise terminated in accordance with the terms of this

 

2



--------------------------------------------------------------------------------

Agreement, Cowen, for the period specified in the Placement Notice, will use its
commercially reasonable efforts consistent with its normal trading and sales
practices and applicable state and federal laws, rules and regulations and the
rules of The NASDAQ Global Market (“Nasdaq”) to sell such Placement Shares up to
the amount specified in such Placement Notice, and otherwise in accordance with
the terms of such Placement Notice. Cowen will provide written confirmation to
the Company (including by email correspondence to each of the individuals of the
Company set forth on Schedule 2, if receipt of such correspondence is actually
acknowledged by any of the individuals to whom the notice is sent, other than
via auto-reply) no later than the opening of the Trading Day (as defined below)
immediately following the Trading Day on which it has made sales of Placement
Shares hereunder setting forth the number of Placement Shares sold on such day,
the volume-weighted average price of the Placement Shares sold, and the Net
Proceeds (as defined below) payable to the Company. Subject to the terms of a
Placement Notice, Cowen may sell Placement Shares by any method permitted by law
deemed to be an “at the market” offering as defined in Rule 415 of the
Securities Act, including without limitation sales made through Nasdaq, on any
other existing trading market for the Common Stock or to or through a market
maker. If expressly authorized by the Company in a Placement Notice, Cowen may
also sell Placement Shares in negotiated transactions. Notwithstanding the
provisions of Section 6(nn), Cowen shall not purchase Placement Shares for its
own account as principal unless expressly authorized to do so by the Company in
a Placement Notice. The Company acknowledges and agrees that (i) there can be no
assurance that Cowen will be successful in selling Placement Shares, and (ii)
Cowen will incur no liability or obligation to the Company or any other person
or entity if it does not sell Placement Shares for any reason other than a
failure by Cowen to use its commercially reasonable efforts consistent with its
normal trading and sales practices to sell such Placement Shares as required
under this Section 3. For the purposes hereof, “Trading Day” means any day on
which the Company’s Common Stock is purchased and sold on the principal market
on which the Common Stock is listed or quoted. During the term of this
Agreement, neither Cowen nor any of its affiliates or subsidiaries shall engage
in (i) any short sale of any security of the Company, (ii) any sale of any
security of the Company that Cowen does not own or any sale which is consummated
by the delivery of a security of the Company borrowed by, or for the account of,
Cowen or (iii) any market-making, bidding, stabilization or other trading
activity with respect to the Common Stock or related derivative securities if
such activity described in clauses (i), (ii) or (iii) is prohibited under
Regulation M or other anti-manipulation rules under the Securities Act.

4. Suspension of Sales.

(a) The Company or Cowen may, upon notice to the other party in writing
(including by email correspondence to each of the individuals of the other party
set forth on Schedule 2, if receipt of such correspondence is actually
acknowledged by any of the individuals to whom the notice is sent, other than
via auto-reply) or by telephone (confirmed immediately by verifiable facsimile
transmission or email correspondence to each of the individuals of the other
party set forth on Schedule 2), suspend any sale of Placement Shares; provided,
however, that such suspension shall not affect or impair either party’s
obligations with respect to any Placement Shares sold hereunder prior to the
receipt of such notice. Each of the Parties agrees that no such notice under
this Section 4 shall be effective against the other unless it is made to one of
the individuals named on Schedule 2 hereto, as such schedule may be amended in
writing from time to time.

 

3



--------------------------------------------------------------------------------

(b) Notwithstanding any other provision of this Agreement, during any period in
which the Company is in possession of material non-public information, the
Company and Cowen agree that (i) no sale of Placement Shares will take place,
(ii) the Company shall not request the sale of any Placement Shares, and (iii)
Cowen shall not be obligated to sell or offer to sell any Placement Shares.

(c) If either Cowen or the Company has reason to believe that the exemptive
provisions set forth in Rule 101(c)(1) of Regulation M under the Exchange Act
are not satisfied with respect to the Common Stock, it shall promptly notify the
other party, and Cowen may, at its sole discretion, suspend sales of the
Placement Shares under this Agreement.

5. Settlement.

(a) Settlement of Placement Shares. Unless otherwise specified in the applicable
Placement Notice, settlement for sales of Placement Shares will occur on the
third (3rd) Trading Day (or such earlier day as is industry practice for
regular-way trading) following the date on which such sales are made (each, a
“Settlement Date” and the first such settlement date, the “First Delivery
Date”). The amount of proceeds to be delivered to the Company on a Settlement
Date against receipt of the Placement Shares sold (the “Net Proceeds”) will be
equal to the aggregate sales price received by Cowen at which such Placement
Shares were sold, after deduction for (i) Cowen’s commission, discount or other
compensation for such sales payable by the Company pursuant to Section 2 hereof,
(ii) any other amounts due and payable by the Company to Cowen hereunder
pursuant to Section 7(g) (Expenses) hereof, and (iii) any transaction fees
imposed by any governmental or self-regulatory organization in respect of such
sales.

(b) Delivery of Placement Shares. On or before each Settlement Date, the Company
will, or will cause its transfer agent to, electronically transfer the Placement
Shares being sold by crediting Cowen’s or its designee’s account (provided Cowen
shall have given the Company written notice of such designee at least one
Trading Day prior to the Settlement Date) at The Depository Trust Company
through its Deposit and Withdrawal at Custodian System or by such other means of
delivery as may be mutually agreed upon by the parties hereto which in all cases
shall be freely tradeable, transferable, registered shares in good deliverable
form. On each Settlement Date, Cowen will deliver the related Net Proceeds in
same day funds to an account designated by the Company on, or prior to, the
Settlement Date. Cowen will be responsible for providing DWAC instructions or
instructions for delivery by other means with regard to the transfer of
Placement Shares being sold. The Company agrees that if the Company, or its
transfer agent (if applicable), defaults in its obligation to deliver duly
authorized Placement Shares on a Settlement Date (other than as a result of a
failure by Cowen to provide instructions for delivery), the Company agrees that
in addition to and in no way limiting the rights and obligations set forth in
Section 9(a) (Indemnification and Contribution) hereto, it will (i) hold Cowen
harmless against any loss, claim, damage, or reasonable, documented expense
(including reasonable legal fees and expenses), as incurred, arising out of or
in connection with such default by the Company and (ii) pay to Cowen (without
duplication) any commission, discount, or other compensation to which it would
otherwise have been entitled absent such default.

 

4



--------------------------------------------------------------------------------

6. Representations and Warranties of the Company. Except as disclosed in the
Registration Statement or the Prospectus, the Company represents and warrants
to, and agrees with, Cowen that as of the date of this Agreement and as of each
Applicable Time (as defined in Section 20(a)), unless otherwise provided:

(a) Compliance with Registration Requirements. The Registration Statement has
been filed and will be declared effective by the Commission under the Securities
Act prior to the issuance of any Placement Notice by the Company. The Company
has complied to the Commission’s satisfaction with all requests of the
Commission for additional or supplemental information. No stop order suspending
the effectiveness of the Registration Statement or any Rule 462(b) Registration
Statement is in effect and no proceedings for such purpose have been instituted
or are pending or, to the knowledge of the Company, are contemplated or
threatened by the Commission. The Company meets the requirements for use of Form
S-3 under the Securities Act. The sale of the Placement Shares hereunder meets
the requirements of General Instruction I.B.1 of Form S-3.

(b) No Misstatement or Omission. The Registration Statement, when it becomes
effective, and the Prospectus, and any amendment or supplement thereto, on the
date of such Prospectus when filed will comply or complied and, as amended or
supplemented, if applicable, will comply in all material respects with the
Securities Act. Each of the Registration Statement, any Rule 462(b) Registration
Statement and any post-effective amendment thereto, at the time it became
effective, complied and, as of each of the Settlement Dates, if any, will comply
in all material respects with the Securities Act and did not and, as of each of
the Settlement Dates, if any, will not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading. The Prospectus, as
amended or supplemented, as of its date, did not and, as of each of the
Settlement Dates, if any, will not contain any untrue statement of a material
fact or omit to state a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. The representations and warranties set forth in the two immediately
preceding sentences do not apply to statements in or omissions from the
Registration Statement, any Rule 462(b) Registration Statement, or any
post-effective amendment thereto, or the Prospectus, or any amendments or
supplements thereto, made in reliance upon and in conformity with information
relating to Cowen furnished to the Company in writing by Cowen expressly for use
therein. There are no contracts or other documents required to be described in
the Prospectus or to be filed as exhibits to the Registration Statement which
have not been described or filed as required.

(c) Exchange Act Compliance. The documents incorporated or deemed to be
incorporated by reference in the Prospectus, at the time they were or hereafter
are filed with the Commission, complied and will comply in all material respects
with the requirements of the Exchange Act, and, when read together with the
other information in the Prospectus, at the Settlement Dates, will not contain
an untrue statement of a material fact or omit to state a material fact required
to be stated therein or necessary to make the fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading.

(d) Offering Materials Furnished to Cowen. The Company has delivered to Cowen
one complete copy of the Registration Statement and a copy of each consent and
certificate of experts filed as a part thereof, and conformed copies of the
Registration Statement (without exhibits) and the Prospectus, as amended or
supplemented, in such quantities and at such places as Cowen has reasonably
requested.

 

5



--------------------------------------------------------------------------------

(e) Distribution of Offering Material by the Company. The Company has not
distributed and will not distribute, prior to the completion of Cowen’s
distribution of the Placement Shares pursuant to this Agreement, any offering
material in connection with the offering and sale of the Placement Shares other
than the Prospectus or the Registration Statement or any free writing prospectus
(as defined in Rule 405 under the Securities Act) reviewed and consented to by
Cowen.

(f) The Sales Agreement. This Agreement has been duly authorized, executed and
delivered by, and is a valid and binding agreement of, the Company, enforceable
against the Company in accordance with its terms, except as rights to
indemnification hereunder may be limited by applicable law and except as the
enforcement hereof may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws relating to or affecting the rights and
remedies of creditors or by general equitable principles.

(g) Authorization of the Common Stock. The Placement Shares, when issued and
delivered, will be duly authorized for issuance and sale pursuant to this
Agreement and, when issued and delivered by the Company against payment therefor
to Cowen pursuant to this Agreement, will be duly authorized, validly issued,
fully paid and nonassessable.

(h) No Applicable Registration or Other Similar Rights. There are no persons
with registration or other similar rights to have any equity or debt securities
registered for sale under the Registration Statement or included in the offering
contemplated by this Agreement, except for such rights as have been duly waived.

(i) Ineligible Issuer Status. The Company is not an “ineligible issuer” as
defined in Rule 405 under the Securities Act, including (x) the Company or any
subsidiary of the Company in the preceding three years not having been convicted
of a felony or misdemeanor or having been made the subject of a judicial or
administrative decree or order as described in Rule 405 under the Securities Act
and (y) the Company in the preceding three years not having been the subject of
a bankruptcy petition or insolvency or similar proceeding, not having had a
registration statement be the subject of a proceeding under Section 8 of the
Securities Act and not being the subject of a proceeding under Section 8A of the
Securities Act in connection with the offering of the Placement Shares, all as
described in Rule 405 under the Securities Act.

(j) Good Standing of the Company. The Company has been duly incorporated and is
existing and in good standing under the laws of the State of Delaware, with
corporate power and authority to own its properties and conduct its business as
described in the Prospectus; and the Company is duly qualified to do business as
a foreign corporation in good standing in all other jurisdictions in which its
ownership or lease of property or the conduct of its business requires such
qualification, except where any such failure to be so duly qualified or in good
standing would not, individually or in the aggregate, reasonably be expected to
result in a material adverse effect on the condition (financial or otherwise),
results of operations, business, properties or prospects of the Company and its
subsidiaries, taken as a whole (a “Material Adverse Effect”).

(k) Subsidiaries. Each subsidiary of the Company has been duly incorporated and
is existing and in good standing under the laws of the jurisdiction of its
incorporation, with power and authority (corporate and other) to own its
properties and conduct its business as described in the Prospectus; and

 

6



--------------------------------------------------------------------------------

each subsidiary of the Company is duly qualified to do business as a foreign
corporation in good standing in all other jurisdictions in which its ownership
or lease of property or the conduct of its business requires such qualification,
except where any such failure to be so duly qualified or in good standing would
not, individually or in the aggregate, reasonably be expected to result in a
Material Adverse Effect; all of the issued and outstanding capital stock of each
subsidiary of the Company has been duly authorized and validly issued and is
fully paid and nonassessable, and the capital stock of each subsidiary owned by
the Company, directly or through subsidiaries, is owned free from liens,
encumbrances and defects that would affect the value thereof or interfere with
the operation of such subsidiaries or the Company’s exercise of ownership rights
with regard thereto.

(l) Capital Stock Matters. All of the outstanding shares of capital stock of the
Company have been duly authorized; the authorized equity capitalization of the
Company is as set forth in the Prospectus; all outstanding shares of capital
stock of the Company are validly issued, fully paid and nonassessable; all
outstanding shares of capital stock of the Company conform, and the Placement
Shares, when they have been delivered and paid for in accordance with this
Agreement, will conform, in all material respects to the information thereof in
the Prospectus; the stockholders of the Company have no preemptive rights with
respect to the Placement Shares; and none of the outstanding shares of capital
stock of the Company have been issued in violation of any preemptive or similar
rights of any security holder.

(m) Finder’s Fee. Except as disclosed in the Prospectus, there are no contracts,
agreements or understandings between the Company and any person that would give
rise to a valid claim against the Company or Cowen for a brokerage commission,
finder’s fee or other like payment in connection with any transactions
contemplated by this Agreement.

(n) Absence of Further Requirements. No consent, approval, authorization, or
order of, or filing or registration with, any person (including any governmental
agency or body or any court) is required for the consummation of the
transactions contemplated by this Agreement in connection with the offering,
issuance and sale of the Placement Shares by the Company, except such as have
been obtained, or made and such as may be required under state securities or
blue sky laws and from the Financial Industry Regulatory Authority (“FINRA”).

(o) Title to Property. Except as disclosed in the Prospectus, the Company and
its subsidiaries have good and marketable title to all real properties and all
other properties and assets owned by them, in each case free from liens,
charges, encumbrances and defects that would materially affect the value thereof
or materially interfere with the use made or to be made thereof by them and,
except as disclosed in the Prospectus, the Company and its subsidiaries hold any
leased real or personal property under valid and enforceable leases with no
terms or provisions that would materially interfere with the use made or to be
made thereof by them.

(p) Absence of Defaults and Conflicts Resulting from Transaction. The execution,
delivery and performance of this Agreement, and the issuance and sale of the
Placement Shares will not result in a breach or violation of any of the terms
and provisions of, or constitute a default or a Debt Repayment Triggering Event
(as defined below) under, or result in the imposition of any lien, charge or
encumbrance upon any property or assets of the Company or any of its
subsidiaries pursuant to, (i) the charter or by-laws of the Company or any of
its subsidiaries, (ii) any statute, rule, regulation or order of

 

7



--------------------------------------------------------------------------------

any governmental agency or body or any court, domestic or foreign, having
jurisdiction over the Company or any of its subsidiaries or any of their
properties, or (iii) any agreement or instrument to which the Company or any of
its subsidiaries is a party or by which the Company or any of its subsidiaries
is bound or to which any of the properties of the Company or any of its
subsidiaries is subject, except as disclosed in the Prospectus and except that
in the case of clauses (ii) and (iii), where any such breach, violation or
default would not reasonably be expected to, individually or in the aggregate,
have a Material Adverse Effect; a “Debt Repayment Triggering Event” means any
event or condition that gives, or with the giving of notice or lapse of time
would give, the holder of any note, debenture, or other evidence of indebtedness
(or any person acting on such holder’s behalf) the right to require the
repurchase, redemption or repayment of all or a portion of such indebtedness by
the Company or any of its subsidiaries.

(q) Absence of Existing Defaults and Conflicts. Neither the Company nor any of
its subsidiaries is in violation of its respective charter or by-laws or in
default (or with the giving of notice or lapse of time would be in default)
under any existing obligation, agreement, covenant or condition contained in any
indenture, loan agreement, mortgage, lease or other agreement or instrument to
which any of them is a party or by which any of them is bound or to which any of
the properties of any of them is subject, except such defaults that would not,
individually or in the aggregate, result in a Material Adverse Effect.

(r) Possession of Licenses and Permits. The Company and its subsidiaries
possess, and are in compliance with the terms of, all certificates,
authorizations, franchises, licenses and permits, including, without limitation,
from the U.S. Food and Drug Administration (“FDA”) and equivalent foreign
regulatory authorities (“Licenses”) necessary for the conduct of the business
now conducted by them, except as disclosed in the Prospectus and except where
the failure to so possess or be in compliance would not reasonably be expected
to, individually or in the aggregate, have a Material Adverse Effect, and have
not received any notice of proceedings relating to the revocation or
modification of any Licenses that, if determined adversely to the Company or any
of its subsidiaries, would individually or in the aggregate have a Material
Adverse Effect.

(s) Absence of Labor Dispute. No labor dispute with the employees of the Company
or any of its subsidiaries exists or, to the knowledge of the Company, is
imminent that would reasonably be expected to have a Material Adverse Effect.

(t) Intellectual Property. The Company and its subsidiaries own, possess, have
the right to use or can acquire on reasonable terms sufficient trademarks, trade
names, patent rights, copyrights, domain names, licenses, trade secrets,
inventions, technology, know-how and other intellectual property and similar
rights, including registrations and applications for registration thereof
(collectively, “Intellectual Property Rights”) reasonably necessary or material
to the conduct of the business now conducted or proposed in the Prospectus to be
conducted by them. Except as disclosed in the Prospectus, the expected
expiration of any such Intellectual Property Rights would not, individually or
in the aggregate, have a Material Adverse Effect. Except as disclosed in the
Prospectus (i) to the Company’s knowledge, there are no rights of third parties
to any of the Intellectual Property Rights owned or purported to be owned by the
Company or its subsidiaries (other than Intellectual Property Rights
non-exclusive licenses granted by the Company to its partners in the ordinary
course of business); (ii) to the Company’s knowledge, there is no infringement,
misappropriation, breach, default or other violation, or the occurrence of any
event that with notice or the passage of time would constitute any of the
foregoing, by

 

8



--------------------------------------------------------------------------------

any third party of any of the Intellectual Property Rights of the Company or any
of its subsidiaries; (iii) there is no pending or, to the Company’s knowledge,
threatened action, suit, proceeding or claim by any third party challenging the
Company’s or any of its subsidiaries’ rights in or to, or the violation of any
of the terms of, any of their Intellectual Property Rights and the Company is
unaware of any facts which would form a reasonable basis for any such claim;
(iv) there is no pending or, to the Company’s knowledge, threatened action,
suit, proceeding or claim by any third party challenging the validity,
enforceability or scope of any Intellectual Property Rights of the Company or
any of its subsidiaries and the Company is unaware of any facts which would form
a reasonable basis for any such claim; (v) there is no pending or, to the
Company’s knowledge, threatened action, suit, proceeding or claim by any third
party that the Company or any of its subsidiaries infringes, misappropriates or
otherwise violates or conflicts with any Intellectual Property Rights or other
proprietary rights of any third party and the Company is unaware of any other
fact which would form a reasonable basis for any such claim; and (vi) none of
the Intellectual Property Rights used or held for use by the Company or any of
its subsidiaries in their businesses has been obtained or is being used or held
for use by the Company or any of its subsidiaries in violation of any
contractual obligation binding on the Company or any of its subsidiaries or in
violation of any rights of any third party, except in each case covered by
clauses (i) - (vi) such as would not, if determined adversely to the Company or
any of its subsidiaries, individually or in the aggregate, have a Material
Adverse Effect.

(u) Compliance with Environmental Laws. Except as disclosed in the Prospectus,
neither the Company nor any of its subsidiaries is in violation of any statute,
any rule, regulation, decision or order of any governmental agency or body or
any court, domestic or foreign, relating to the use, disposal or release of
hazardous or toxic substances or relating to the protection or restoration of
the environment or human exposure to hazardous or toxic substances
(collectively, “environmental laws”), owns or operates any real property
contaminated with any substance that is subject to any environmental laws, is
liable for any off-site disposal or contamination pursuant to any environmental
laws, or is subject to any claim relating to any environmental laws, which
violation, contamination, liability or claim would individually or in the
aggregate have a Material Adverse Effect; and the Company is not aware of any
pending investigation which would reasonably be expected to lead to such a
claim.

(v) No Price Stabilization or Manipulation. The Company has not taken, directly
or indirectly, any action that is designed to or that has constituted or that
would reasonably be expected to cause or result in the stabilization or
manipulation of the price of any security of the Company to facilitate the sale
or resale of the Placement Shares.

(w) Statistical and Market-Related Data. Any third-party statistical and
market-related data included or incorporated by reference in the Registration
Statement or Prospectus are based on or derived from sources that the Company
believes to be reliable and accurate.

(x) Internal Controls and Compliance with the Sarbanes-Oxley Act. Except as set
forth in the Prospectus, the Company, its subsidiaries and the Company’s Board
of Directors (the “Board”) are in compliance with the Sarbanes-Oxley Act of 2002
(“Sarbanes-Oxley”) and all applicable rules of The NASDAQ Global Market
(“Exchange Rules”). The Company maintains a system of internal controls,
including, but not limited to, disclosure controls and procedures, internal
controls over accounting matters and financial reporting, and legal and
regulatory compliance controls (collectively, “Internal Controls”) that comply
with Sarbanes-Oxley, the Securities Act, the Exchange Act, the rules and

 

9



--------------------------------------------------------------------------------

regulations of the Commission, the auditing principles, rules, standards and
practices applicable to auditors of “issuers” (as defined in Sarbanes-Oxley)
promulgated or approved by the Public Company Accounting Oversight Board
(“PCAOB”) and the Exchange Rules (collectively, the “Securities Laws”) and are
sufficient to provide reasonable assurances that (i) transactions are executed
in accordance with management’s general or specific authorizations, (ii)
transactions are recorded as necessary to permit preparation of financial
statements in conformity with U.S. Generally Accepted Accounting Principles
(“GAAP”) and to maintain accountability for assets, (iii) access to assets is
permitted only in accordance with management’s general or specific authorization
and (iv) the recorded accountability for assets is compared with the existing
assets at reasonable intervals and appropriate action is taken with respect to
any differences. The Internal Controls are overseen by the Audit Committee (the
“Audit Committee”) of the Board in accordance with Exchange Rules. The Company
has not publicly disclosed or reported to the Audit Committee or the Board, and
within the next 90 days the Company does not reasonably expect to publicly
disclose or report to the Audit Committee or the Board, material weakness,
change in Internal Controls (that has materially affected or is reasonably
likely to materially affect the Company’s Internal Controls), or fraud involving
management or other employees who have a significant role in Internal Controls
(each, an “Internal Control Event”), any violation of, or failure to comply
with, the Securities Laws, or any other matter which, if determined adversely,
would have a Material Adverse Effect.

(y) Absence of Accounting Issues. Except as set forth in the Prospectus, the
Audit Committee is not reviewing or investigating, and neither the Company’s
independent auditors nor its internal auditors have recommended that the Audit
Committee review or investigate, (i) adding to, deleting, changing the
application of, or changing the Company’s disclosure with respect to, any of the
Company’s material accounting policies; (ii) any matter which could result in a
restatement of the Company’s financial statements for any annual or interim
period during the current or prior three fiscal years; or (iii) except as
disclosed to Cowen, any Internal Control Event.

(z) Litigation. Except as disclosed in the Prospectus, there are no pending
actions, suits or proceedings (including any inquiries or investigations by any
court or governmental agency or body, domestic or foreign) against or affecting
the Company, any of its subsidiaries or any of their respective properties that,
if determined adversely to the Company or any of its subsidiaries, would
individually or in the aggregate have a Material Adverse Effect, or would
materially and adversely affect the ability of the Company to perform its
obligations under this Agreement, or which are otherwise material in the context
of the sale of the Placement Shares; and no such actions, suits or proceedings
(including any inquiries or investigations by any court or governmental agency
or body, domestic or foreign) are threatened or, to the Company’s knowledge and
except as disclosed to Cowen, contemplated.

(aa) Financial Statements. The financial statements incorporated by reference in
the Registration Statement and the Prospectus present fairly in all material
respects the financial position of the Company and its consolidated subsidiaries
as of the dates shown and their results of operations and cash flows for the
periods shown, and such financial statements have been prepared in conformity
with GAAP applied on a consistent basis.

(bb) No Material Adverse Change in Business. Except as disclosed in the
Prospectus, subsequent to the respective dates as of which information is given
in the Prospectus: (i) there has been no change, nor any development or event
involving a prospective change, in the condition (financial or otherwise),

 

10



--------------------------------------------------------------------------------

results of operations, business, properties or prospects of the Company and its
subsidiaries, taken as a whole, that is material and adverse; (ii) except as
disclosed in or contemplated by the Prospectus, there has been no dividend or
distribution of any kind declared, paid or made by the Company on any class of
its capital stock; and (iii) except as disclosed in or contemplated by the
Prospectus, there has been no material adverse change in the capital stock,
short-term indebtedness, long-term indebtedness, net current assets or net
assets of the Company and its subsidiaries.

(cc) Investment Company Act. The Company is not and, after receipt of payment
for the Placement Shares and the application of the proceeds thereof as
described in the Prospectus, will not be an “investment company” as defined in
the Investment Company Act of 1940, as amended (the “Investment Company Act”).

(dd) Taxes. The Company and each of its subsidiaries have filed all federal,
state, local and foreign tax returns required to be filed through the date of
this Agreement (taking into account applicable extensions) (except where the
failure to file would not, individually or in the aggregate, have a Material
Adverse Effect) and have paid all taxes required to be paid thereon (except for
cases in which the failure to pay would not have a Material Adverse Effect, or,
except as currently being contested in good faith and for which reserves
required by GAAP have been created in the financial statements of the Company),
and no tax deficiency has been determined adversely to the Company or any of its
subsidiaries which has had (nor does the Company nor any of its subsidiaries
have any notice or knowledge of any tax deficiency which could reasonably be
expected to be determined adversely to the Company or its subsidiaries and which
could reasonably be expected to have) a Material Adverse Effect.

(ee) Insurance. The Company and its subsidiaries are insured by insurers with
appropriately rated claims paying abilities against such losses and risks and in
such amounts as the Company has reasonably determined are prudent and customary
for the businesses in which they are engaged; to the Company’s knowledge, all
policies of insurance and fidelity or surety bonds insuring the Company or any
of its subsidiaries or their respective businesses, assets, employees, officers
and directors are in full force and effect; the Company and its subsidiaries are
in compliance with the terms of such policies and instruments in all material
respects; and there are no claims by the Company or any of its subsidiaries
under any such policy or instrument as to which any insurance company is denying
liability or defending under a reservation of rights clause; neither the Company
nor any such subsidiary has been refused any insurance coverage sought or
applied for; and neither the Company nor any such subsidiary has any reason to
believe that it will not be able to renew its existing insurance coverage as and
when such coverage expires or to obtain similar coverage from similar insurers
as may be necessary to continue its business at a cost that would not have a
Material Adverse Effect, except as set forth in or contemplated in the
Prospectus.

(ff) Independent Accountants. PricewaterhouseCoopers LLP, who have expressed
their opinion with respect to the financial statements (which term as used in
this Agreement includes the related notes thereto) and supporting schedules
filed with the Commission and incorporated by reference as a part of the
Registration Statement and the Prospectus, is an independent registered public
accounting firm as required by the Securities Act and the Exchange Act.

 

11



--------------------------------------------------------------------------------

(gg) Anti-Corruption. Neither the Company nor any of its subsidiaries or
affiliates, nor, to the Company’s knowledge, any director, officer, or employee,
any agent or representative of the Company or of any of its subsidiaries or
affiliates, has taken or will take any action in furtherance of an offer,
payment, promise to pay, or authorization or approval of the payment or giving
of money, property, gifts or anything else of value, directly or indirectly, to
any “government official” (including any officer or employee of a government or
government-owned or controlled entity or of a public international organization,
or any person acting in an official capacity for or on behalf of any of the
foregoing, or any political party or party official or candidate for political
office) to influence official action or secure an improper advantage; and the
Company and its subsidiaries and affiliates have conducted their businesses in
compliance with applicable anti-corruption laws and have instituted and maintain
and will continue to maintain policies and procedures designed to promote and
achieve compliance with such laws and with the representation and warranty
contained herein.

(hh) Anti-Money Laundering. The operations of the Company and its subsidiaries
are and have been conducted at all times in compliance with all applicable
financial recordkeeping and reporting requirements, including those of the Bank
Secrecy Act, as amended by Title III of the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001 (USA PATRIOT Act), and the applicable anti-money laundering statutes of
jurisdictions where the Company and its subsidiaries conduct business, the rules
and regulations thereunder and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any governmental agency
(collectively, the “Anti-Money Laundering Laws”), and no action, suit or
proceeding by or before any court or governmental agency, authority or body or
any arbitrator involving the Company or any of its subsidiaries with respect to
the Anti-Money Laundering Laws is pending or, to the best knowledge of the
Company, threatened.

(ii) Economic Sanctions. (i) Neither the Company nor any of its subsidiaries,
nor any director, officer, or employee thereof, nor, to the Company’s knowledge,
any agent, affiliate or representative of the Company or any of its
subsidiaries, is an individual or entity (“Person”) that is, or is owned or
controlled by a Person that is:

(A) the subject of any sanctions administered or enforced by the U.S. Department
of Treasury’s Office of Foreign Assets Control, the United Nations Security
Council, the European Union, Her Majesty’s Treasury, or other relevant sanctions
authority (collectively, “Sanctions”), nor

(B) located, organized or resident in a country or territory that is the subject
of Sanctions (including, without limitation, Cuba, Iran, North Korea, Sudan and
Syria).

(ii) The Company will not, directly or indirectly, use the proceeds of the
offering, or lend, contribute or otherwise make available such proceeds to any
subsidiary, joint venture partner or other Person:

(A) to fund or facilitate any activities or business of or with any Person or in
any country or territory that, at the time of such funding or facilitation, is
the subject of Sanctions; or

(B) in any other manner that will result in a violation of Sanctions by any
Person (including any Person participating in the offering, whether as
underwriter, agent, advisor, investor or otherwise).

 

12



--------------------------------------------------------------------------------

(iii) For the past 5 years, the Company and its subsidiaries have not knowingly
engaged in, are not now knowingly engaged in, and will not engage in, any
dealings or transactions with any Person, or in any country or territory, that
at the time of the dealing or transaction is or was the subject of Sanctions.

(jj) eXtensible Business Reporting Language. The interactive data in eXtensible
Business Reporting Language included or incorporated by reference in the
Registration Statement fairly presents the information called for in all
material respects and has been prepared in accordance with the Commission’s
rules and guidelines applicable thereto.

(kk) Regulatory Matters. The Company and its subsidiaries have operated their
respective businesses and are currently in compliance with all applicable rules,
regulations and policies of the FDA, except where the failure to so operate or
be in compliance would not reasonably be expected to have a Material Adverse
Effect. Any clinical trials and human studies conducted by the Company and, to
the knowledge of the Company, any clinical trials and human studies conducted on
behalf of the Company or in which the Company has participated were and, if
still pending, are being conducted in accordance with standard medical and
scientific research procedures and any applicable rules, regulations and
policies of the jurisdiction in which such trials and studies are being
conducted, except where the failure to be so conducted would not reasonably be
expected to have a Material Adverse Effect.

(ll) Compliance with Laws. The Company has not been advised, and has no reason
to believe, that it and each of its subsidiaries are not conducting business in
compliance with all applicable laws, rules and regulations of the jurisdictions
in which it is conducting business, except where failure to be so in compliance
would not result in a Material Adverse Effect.

(mm) No Reliance. The Company has not relied upon Cowen or legal counsel for
Cowen for any legal, tax or accounting advice in connection with the offering
and sale of the Placement Shares.

(nn) Cowen Purchases. The Company acknowledges and agrees that Cowen has
informed the Company that Cowen may, to the extent permitted under the
Securities Act and the Exchange Act, purchase and sell shares of Common Stock
for its own account while this Agreement is in effect, provided, that the
Company shall not be deemed to have authorized or consented to any such
purchases or sales by Cowen.

Any certificate signed by an officer of the Company and delivered to Cowen or to
counsel for Cowen in connection with this Agreement shall be deemed to be a
representation and warranty by the Company, as applicable, to Cowen as to the
matters set forth therein.

The Company acknowledges that Cowen and, for purposes of the opinions to be
delivered pursuant to Section 7 hereof, counsel to the Company and counsel to
Cowen, will rely upon the accuracy and truthfulness of the foregoing
representations and hereby consents to such reliance.

 

13



--------------------------------------------------------------------------------

7. Covenants of the Company. The Company covenants and agrees with Cowen that:

(a) Registration Statement Amendments. After the date of this Agreement and
during any period in which a Prospectus relating to any Placement Shares is
required to be delivered by Cowen under the Securities Act (including in
circumstances where such requirement may be satisfied pursuant to Rule 172 under
the Securities Act), (i) the Company will notify Cowen promptly of the time when
any subsequent amendment to the Registration Statement, other than documents
incorporated by reference, has been filed with the Commission and/or has become
effective or any subsequent supplement to the Prospectus has been filed and of
any request by the Commission for any amendment or supplement to the
Registration Statement or Prospectus or for additional information, (ii) the
Company will prepare and file with the Commission, promptly upon Cowen’s
reasonable request, any amendments or supplements to the Registration Statement
or Prospectus that, in Cowen’s reasonable opinion, may be necessary or advisable
in connection with the distribution of the Placement Shares by Cowen (provided,
however, that the failure of Cowen to make such request shall not relieve the
Company of any obligation or liability hereunder, or affect Cowen’s right to
rely on the representations and warranties made by the Company in this
Agreement) and provided, further, that the only remedy Cowen shall have with
respect to the failure to make such filing (other than Cowen’s rights under
Section 9 hereof) will be to cease making sales under this Agreement until such
amendment or supplement is filed); (iii) the Company will not file any amendment
or supplement to the Registration Statement or Prospectus relating to the
Placement Shares or a security convertible into the Placement Shares unless a
copy thereof has been submitted to Cowen within a reasonable period of time
before the filing and Cowen has not reasonably objected thereto (provided,
however, that the failure of Cowen to make such objection shall not relieve the
Company of any obligation or liability hereunder, or affect Cowen’s right to
rely on the representations and warranties made by the Company in this Agreement
and provided, further, that the only remedy Cowen shall have with respect to the
failure to make such filing (other than Cowen’s rights under Section 9 hereof)
will be to cease making sales under this Agreement) and the Company will furnish
to Cowen at the time of filing thereof a copy of any document that upon filing
is deemed to be incorporated by reference into the Registration Statement or
Prospectus, except for those documents available via EDGAR; and (iv) the Company
will cause each amendment or supplement to the Prospectus, other than documents
incorporated by reference, to be filed with the Commission as required pursuant
to the applicable paragraph of Rule 424(b) of the Securities Act.

(b) Notice of Commission Stop Orders. The Company will advise Cowen, promptly
after it receives notice or obtains knowledge thereof, of the issuance or
threatened issuance by the Commission of any stop order suspending the
effectiveness of the Registration Statement, of the suspension of the
qualification of the Placement Shares for offering or sale in any jurisdiction,
or of the initiation or threatening of any proceeding for any such purpose; and
it will promptly use its commercially reasonable efforts to prevent the issuance
of any stop order or to obtain its withdrawal if such a stop order should be
issued.

(c) Delivery of Prospectus; Subsequent Changes. During any period in which a
Prospectus relating to the Placement Shares is required to be delivered by Cowen
under the Securities Act with respect to a pending sale of the Placement Shares,
(including in circumstances where such requirement may be satisfied pursuant to
Rule 172 under the Securities Act), the Company will use its commercially
reasonable efforts to comply with all requirements imposed upon it by the
Securities Act, as from time to time in force, and to file on or before their
respective due dates all reports and any definitive proxy or information
statements required to be filed by the Company with the Commission pursuant to
Sections 13(a), 13(c), 14, 15(d) or any other provision of or under the Exchange
Act. If during such period any

 

14



--------------------------------------------------------------------------------

event occurs as a result of which the Prospectus as then amended or supplemented
would include an untrue statement of a material fact or omit to state a material
fact necessary to make the statements therein, in the light of the circumstances
then existing, not misleading, or if during such period it is necessary to amend
or supplement the Registration Statement or Prospectus to comply with the
Securities Act, the Company will promptly notify Cowen to suspend the offering
of Placement Shares during such period and the Company will promptly amend or
supplement the Registration Statement or Prospectus (at the expense of the
Company) so as to correct such statement or omission or effect such compliance.

(d) Listing of Placement Shares. During any period in which the Prospectus
relating to the Placement Shares is required to be delivered by Cowen under the
Securities Act with respect to a pending sale of the Placement Shares (including
in circumstances where such requirement may be satisfied pursuant to Rule 172
under the Securities Act), the Company will use its commercially reasonable
efforts to cause the Placement Shares to be listed on Nasdaq and to qualify the
Placement Shares for sale under the securities laws of such jurisdictions as
Cowen reasonably designates and to continue such qualifications in effect so
long as required for the distribution of the Placement Shares; provided,
however, that the Company shall not be required in connection therewith to
qualify as a foreign corporation or dealer in securities or file a general
consent to service of process in any jurisdiction.

(e) Delivery of Registration Statement and Prospectus. The Company will furnish
to Cowen and its counsel (at the expense of the Company) copies of the
Registration Statement, the Prospectus (including all documents incorporated by
reference therein) and all amendments and supplements to the Registration
Statement or Prospectus that are filed with the Commission during any period in
which a Prospectus relating to the Placement Shares is required to be delivered
under the Securities Act (including all documents filed with the Commission
during such period that are deemed to be incorporated by reference therein), in
each case as soon as reasonably practicable and in such quantities as Cowen may
from time to time reasonably request and, at Cowen’s request, will also furnish
copies of the Prospectus to each exchange or market on which sales of the
Placement Shares may be made; provided, however, that the Company shall not be
required to furnish any document (other than the Prospectus) to Cowen to the
extent such document is available on EDGAR.

(f) Earnings Statement. The Company will make generally available to its
security holders as soon as practicable, but in any event not later than 15
months after the end of the Company’s current fiscal quarter, an earnings
statement covering a 12-month period that satisfies the provisions of Section
11(a) and Rule 158 of the Securities Act.

(g) Expenses. The Company, whether or not the transactions contemplated
hereunder are consummated or this Agreement is terminated, in accordance with
the provisions of Section 11 hereunder, will pay all expenses incident to the
performance of its obligations hereunder, including, but not limited to,
expenses relating to (i) the preparation, printing and filing of the
Registration Statement and each amendment and supplement thereto, of each
Prospectus and of each amendment and supplement thereto, (ii) the preparation,
issuance and delivery of the Placement Shares, (iii) the qualification of the
Placement Shares under securities laws in accordance with the provisions of
Section 7(d) of this Agreement, including filing fees (provided, however, that
any fees or disbursements of counsel for Cowen in connection therewith shall be
paid by Cowen except as set forth in (vii) and (viii)

 

15



--------------------------------------------------------------------------------

below), (iv) the printing and delivery to Cowen of copies of the Prospectus and
any amendments or supplements thereto, and of this Agreement, (v) the fees and
expenses incurred in connection with the listing or qualification of the
Placement Shares for trading on Nasdaq, (vi) transfer taxes imposed on the
issuance of Placement Shares, (vii) filing fees and expenses, if any, of the
Commission and the FINRA Corporate Financing Department (including, with respect
to any required review by FINRA, the reasonable fees and expenses of Cowen’s
counsel in an amount not to exceed $10,000) and (viii) the Company shall
reimburse Cowen for the fees and disbursements of Cowen’s counsel in an amount
not to exceed $50,000.

(h) Use of Proceeds. The Company will use the Net Proceeds as described in the
Prospectus in the section entitled “Use of Proceeds.”

(i) Notice of Other Sales. During the pendency of any Placement Notice given
hereunder, and for 5 trading days following the termination of any Placement
Notice given hereunder, the Company shall provide Cowen notice as promptly as
reasonably possible before it offers to sell, contracts to sell, sells, grants
any option to sell or otherwise disposes of any shares of Common Stock (other
than Placement Shares offered pursuant to the provisions of this Agreement) or
securities convertible into or exchangeable for Common Stock, warrants or any
rights to purchase or acquire Common Stock; provided, that such notice shall not
be required in connection with the (i) issuance, grant or sale of Common Stock,
options to purchase shares of Common Stock or Common Stock issuable upon the
exercise of options or other equity awards pursuant to any stock option, stock
bonus or other stock plan or arrangement described in the Prospectus, (ii) the
issuance of securities in connection with an acquisition, merger or sale or
purchase of assets; (iii) the issuance or sale of Common Stock pursuant to any
dividend reinvestment plan that the Company may adopt from time to time provided
the implementation of such is disclosed to Cowen in advance; (iv) any shares of
common stock issuable upon the exchange, conversion or redemption of securities
or the exercise of warrants, options or other rights in effect or outstanding;
or (v) any shares of common stock, or securities convertible into or exercisable
for common stock, offered and sold in a privately negotiated transaction to
vendors, customers, investors, strategic partners or potential strategic
partners and otherwise conducted in a manner so as not to be integrated with the
offering of common stock hereby. Notwithstanding the foregoing provisions,
nothing herein shall be construed to restrict the Company’s ability to file a
registration statement under the Securities Act.

(j) Change of Circumstances. The Company will, at any time during the pendency
of a Placement Notice or sell Placement Shares, advise Cowen promptly after it
shall have received notice or obtained knowledge thereof, of any information or
fact that would alter or affect in any material respect any opinion,
certificate, letter or other document provided to Cowen pursuant to this
Agreement.

(k) Due Diligence Cooperation. The Company will cooperate with any reasonable
due diligence review conducted by Cowen or its agents in connection with the
transactions contemplated hereby, including, without limitation, providing
information and making available documents and senior corporate officers, during
regular business hours and at the Company’s principal offices, as Cowen may
reasonably request.

(l) Required Filings Relating to Placement of Placement Shares. The Company
agrees that on such dates as the Securities Act shall require, the Company will
(i) file a prospectus supplement with the Commission under the applicable
paragraph of Rule 424(b) under the Securities Act (each and every

 

16



--------------------------------------------------------------------------------

filing under Rule 424(b), a “Filing Date”), which prospectus supplement will set
forth, within the relevant period, the amount of Placement Shares sold through
Cowen, the Net Proceeds to the Company and the compensation payable by the
Company to Cowen with respect to such Placement Shares, and (ii) deliver such
number of copies of each such prospectus supplement to each exchange or market
on which such sales were effected as may be required by the rules or regulations
of such exchange or market.

(m) Representation Dates; Certificate. On or prior to the First Delivery Date
and each time during the term of this Agreement the Company (i) files the
Prospectus relating to the Placement Shares or amends or supplements the
Registration Statement or the Prospectus relating to the Placement Shares (other
than a prospectus supplement filed in accordance with Section 7(l) of this
Agreement) by means of a post-effective amendment, sticker, or supplement but
not by means of incorporation of document(s) by reference to the Registration
Statement or the Prospectus relating to the Placement Shares; (ii) files an
annual report on Form 10-K under the Exchange Act following the execution of
this Agreement; (iii) files its quarterly reports on Form 10-Q under the
Exchange Act; or (iv) files a report on Form 8-K containing amended financial
information (other than an earnings release or other information “furnished”)
under the Exchange Act (each date of filing of one or more of the documents
referred to in clauses (i) through (iv) shall be a “Representation Date”); the
Company shall furnish Cowen (but in the case of clause (iv) above only if (1) a
Placement Notice is pending, (2) Cowen reasonably determines that the
information contained in such Form 8-K is material to a holder of Common Stock
and (3) Cowen requests such certificate within three (3) days after the filing
of such Form 8-K with the Commission) with a certificate, in the form attached
hereto as Exhibit 7(m) within three (3) Trading Days of any Representation Date
if requested by Cowen. The requirement to provide a certificate under this
Section 7(m) shall be automatically waived for any Representation Date occurring
at a time at which no Placement Notice is pending, which waiver shall continue
until the earlier to occur of the date the Company delivers a Placement Notice
hereunder (which for such calendar quarter shall be considered a Representation
Date) and the next occurring Representation Date; provided, however, that such
waiver shall not apply for any Representation Date on which the Company files
its annual report on Form 10-K. Notwithstanding the foregoing, if the Company
subsequently decides to sell Placement Shares following a Representation Date
when the Company relied on such waiver and did not provide Cowen with a
certificate under this Section 7(m), then before the Company delivers the
Placement Notice or Cowen sells any Placement Shares, the Company shall provide
Cowen with a certificate, in the form attached hereto as Exhibit 7(m), dated the
date of the Placement Notice.

(n) Legal Opinion. On or prior to the First Delivery Date and within three (3)
Trading Days of each Representation Date with respect to which the Company is
obligated to deliver a certificate in the form attached hereto as Exhibit 7(m)
for which no waiver is applicable, the Company shall cause to be furnished to
Cowen a written opinion or statement of Cooley LLP (“Company Counsel”), or other
counsel reasonably satisfactory to Cowen, dated the date that the opinion is
required to be delivered, substantially similar to the form attached hereto as
Exhibit 7(n)(i) and Exhibit 7(n)(ii), respectively, modified, as necessary, to
relate to the Registration Statement and the Prospectus as then amended or
supplemented; provided, however, the Company shall not be required to furnish
any such opinion or statement if the Company does not intend to deliver a
Placement Notice in such calendar quarter until such time as the Company
delivers its next Placement Notice; provided, further, that the Company’s
obligation to have Company Counsel furnish a negative assurance statement is
conditioned upon counsel to Cowen furnishing a negative assurance statement
dated as of the same such date; provided, however,

 

17



--------------------------------------------------------------------------------

that in lieu of such opinions for subsequent Representation Dates, counsel may
furnish Cowen with a letter (a “Reliance Letter”) to the effect that Cowen may
rely on a prior opinion delivered under this Section 7(n) to the same extent as
if it were dated the date of such letter (except that statements in such prior
opinion shall be deemed to relate to the Registration Statement and the
Prospectus as amended or supplemented at such Representation Date).

(o) Comfort Letter. On or prior to the First Delivery Date and within three (3)
Trading Days of each Representation Date with respect to which the Company is
obligated to deliver a certificate in the form attached hereto as Exhibit 7(m)
for which no waiver is applicable, the Company shall cause its independent
accountants to furnish Cowen a letter (the “Comfort Letter”), dated the date
that the Comfort Letter is delivered, in form and substance satisfactory to
Cowen, (i) confirming that they are an independent registered public accounting
firm within the meaning of the Securities Act and the PCAOB, (ii) stating, as of
such date, the conclusions and findings of such firm with respect to the
financial information and other matters ordinarily covered by accountants’
“comfort letters” to Cowen in connection with registered public offerings (the
first such letter, the “Initial Comfort Letter”) and (iii) updating the Initial
Comfort Letter with any information that would have been included in the Initial
Comfort Letter had it been given on such date and modified as necessary to
relate to the Registration Statement and the Prospectus, as amended and
supplemented to the date of such letter.

(p) Market Activities. The Company will not, directly or indirectly, (i) take
any action designed to cause or result in, or that constitutes or might
reasonably be expected to constitute, the stabilization or manipulation of the
price of any security of the Company to facilitate the sale or resale of the
Common Stock or (ii) sell, bid for, or purchase the Common Stock in violation of
Regulation M, or pay anyone any compensation for soliciting purchases of the
Placement Shares other than Cowen; provided, however, that the Company may bid
for and purchase shares of its common stock in accordance with Rule 10b-18 under
the Exchange Act.

(q) Insurance. The Company and its subsidiaries shall maintain, or caused to be
maintained, insurance in such amounts and covering such risks as is reasonable
and customary for the business for which it is engaged.

(r) Compliance with Laws. The Company and each of its subsidiaries shall
maintain, or cause to be maintained, all material environmental permits,
licenses and other authorizations required by federal, state and local law in
order to conduct their businesses as described in the Prospectus, and the
Company and each of its subsidiaries shall conduct their businesses, or cause
their businesses to be conducted, in substantial compliance with such permits,
licenses and authorizations and with applicable environmental laws, except where
the failure to maintain or be in compliance with such permits, licenses and
authorizations could not reasonably be expected to result in a Material Adverse
Effect.

(s) Investment Company Act. The Company will conduct its affairs in such a
manner so as to reasonably ensure that neither it nor its subsidiaries will be
or become, at any time prior to the termination of this Agreement, an
“investment company,” as such term is defined in the Investment Company Act,
assuming no change in the Commission’s current interpretation as to entities
that are not considered an investment company.

 

18



--------------------------------------------------------------------------------

(t) Securities Act and Exchange Act. The Company will use its best efforts to
comply with all requirements imposed upon it by the Securities Act and the
Exchange Act as from time to time in force, so far as necessary to permit the
continuance of sales of, or dealings in, the Placement Shares as contemplated by
the provisions hereof and the Prospectus.

(u) No Offer to Sell. Other than the Prospectus or a free writing prospectus (as
defined in Rule 405 under the Securities Act) approved in advance by the Company
and Cowen in its capacity as principal or agent hereunder, neither Cowen nor the
Company (including its agents and representatives, other than Cowen in its
capacity as such) will make, use, prepare, authorize, approve or refer to any
written communication (as defined in Rule 405 under the Securities Act),
required to be filed with the Commission, that constitutes an offer to sell or
solicitation of an offer to buy Common Stock hereunder.

(v) Sarbanes-Oxley Act. The Company and its subsidiaries will use their best
efforts to comply with all effective applicable provisions of the Sarbanes-Oxley
Act.

8. Conditions to Cowen’s Obligations. The obligations of Cowen hereunder with
respect to a Placement will be subject to the continuing accuracy and
completeness of the representations and warranties made by the Company herein,
to the due performance by the Company of its obligations hereunder, to the
completion by Cowen of a due diligence review satisfactory to Cowen in its
reasonable judgment, and to the continuing satisfaction (or waiver by Cowen in
its sole discretion) of the following additional conditions:

(a) Registration Statement Effective. The Registration Statement shall have
become effective and shall be available for the sale of all Placement Shares
contemplated to be issued by any Placement Notice.

(b) No Material Notices. None of the following events shall have occurred and be
continuing: (i) receipt by the Company or any of its subsidiaries of any request
for additional information from the Commission or any other federal or state
governmental authority during the period of effectiveness of the Registration
Statement, the response to which would require any post-effective amendments or
supplements to the Registration Statement or the Prospectus; (ii) the issuance
by the Commission or any other federal or state governmental authority of any
stop order suspending the effectiveness of the Registration Statement or the
initiation of any proceedings for that purpose; (iii) receipt by the Company of
any notification with respect to the suspension of the qualification or
exemption from qualification of any of the Placement Shares for sale in any
jurisdiction or the initiation or threatening of any proceeding for such
purpose; (iv) the occurrence of any event that makes any material statement made
in the Registration Statement or the Prospectus or any material document
incorporated or deemed to be incorporated therein by reference untrue in any
material respect or that requires the making of any changes in the Registration
Statement, the Prospectus or such documents so that, in the case of the
Registration Statement, it will not contain any materially untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein not misleading and, that in the case
of the Prospectus, it will not contain any materially untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading.

 

19



--------------------------------------------------------------------------------

(c) No Misstatement or Material Omission. Cowen shall not have advised the
Company that the Registration Statement or Prospectus, or any amendment or
supplement thereto, contains an untrue statement of fact that in Cowen’s
reasonable opinion is material, or omits to state a fact that in Cowen’s opinion
is material and is required to be stated therein or is necessary to make the
statements therein not misleading.

(d) Material Changes. Except as contemplated in the Prospectus, or disclosed in
the Company’s reports filed with the Commission, there shall not have been any
material adverse change, on a consolidated basis, in the authorized capital
stock of the Company or any Material Adverse Effect or any development that
could reasonably be expected to result in a Material Adverse Effect.

(e) Company Counsel Legal Opinion. Cowen shall have received the opinions of
Company Counsel required to be delivered pursuant Section 7(n) on or before the
date on which such delivery of such opinion is required pursuant to Section
7(n).

(f) Cowen Counsel Legal Opinion. Cowen shall have received from Davis Polk &
Wardwell LLP, counsel for Cowen, such opinion or opinions, on or before the date
on which the delivery of the Company Counsel legal opinion is required pursuant
to Section 7(n), with respect to such matters as Cowen may reasonably require,
and the Company shall have furnished to such counsel such documents as they
request for enabling them to pass upon such matters.

(g) Comfort Letter. Cowen shall have received the Comfort Letter required to be
delivered pursuant Section 7(o) on or before the date on which such delivery of
such Comfort Letter is required pursuant to Section 7(o).

(h) Representation Certificate. Cowen shall have received the certificate
required to be delivered pursuant to Section 7(m) on or before the date on which
delivery of such certificate is required pursuant to Section 7(m).

(i) Secretary’s Certificate. On or prior to the First Delivery Date, Cowen shall
have received a certificate, signed on behalf of the Company by its corporate
Secretary, in form and substance satisfactory to Cowen and its counsel.

(j) No Suspension. Trading in the Common Stock shall not have been suspended on
Nasdaq.

(k) Other Materials. On each date on which the Company is required to deliver a
certificate pursuant to Section 7(m), the Company shall have furnished to Cowen
such appropriate further information, certificates and documents as Cowen may
have reasonably requested. All such opinions, certificates, letters and other
documents shall have been in compliance with the provisions hereof. The Company
will furnish Cowen with such conformed copies of such opinions, certificates,
letters and other documents as Cowen shall have reasonably requested.

(l) Securities Act Filings Made. All filings with the Commission required by
Rule 424 under the Securities Act to have been filed prior to the issuance of
any Placement Notice hereunder shall have been made within the applicable time
period prescribed for such filing by Rule 424.

 

20



--------------------------------------------------------------------------------

(m) Approval for Listing. The Placement Shares shall either have been (i)
approved for listing on Nasdaq, subject only to notice of issuance, or (ii) the
Company shall have filed an application for listing of the Placement Shares on
Nasdaq at, or prior to, the issuance of any Placement Notice.

(n) No Termination Event. There shall not have occurred any event that would
permit Cowen to terminate this Agreement pursuant to Section 11(a).

9. Indemnification and Contribution.

(a) Company Indemnification. The Company agrees to indemnify and hold harmless
Cowen, the directors, officers, partners, employees and agents of Cowen and each
person, if any, who (i) controls Cowen within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act, or (ii) is controlled by or is
under common control with Cowen (a “Cowen Affiliate”) from and against any and
all losses, claims, liabilities, expenses and damages (including, but not
limited to, any and all reasonable investigative, legal and other expenses
incurred in connection with, and any and all amounts paid in settlement (in
accordance with Section 9(c)) of, any action, suit or proceeding between any of
the indemnified parties and any indemnifying parties or between any indemnified
party and any third party, or otherwise, or any claim asserted), as and when
incurred, to which Cowen, or any such person, may become subject under the
Securities Act, the Exchange Act or other federal or state statutory law or
regulation, at common law or otherwise, insofar as such losses, claims,
liabilities, expenses or damages arise out of or are based, directly or
indirectly, on (x) any untrue statement or alleged untrue statement of a
material fact contained in the Registration Statement or the Prospectus or any
amendment or supplement to the Registration Statement or the Prospectus or in
any free writing prospectus or in any application or other document executed by
or on behalf of the Company or based on written information furnished by or on
behalf of the Company filed in any jurisdiction in order to qualify the Common
Stock under the securities laws thereof or filed with the Commission, or (y) the
omission or alleged omission to state in any such document a material fact
required to be stated in it or necessary to make the statements in it not
misleading; provided, however, that this indemnity agreement shall not apply to
the extent that such loss, claim, liability, expense or damage arises from the
sale of the Placement Shares pursuant to this Agreement and is caused directly
or indirectly by an untrue statement or omission made in reliance upon and in
conformity with written information relating to Cowen and furnished to the
Company by Cowen expressly for inclusion in any document as described in clause
(x) of this Section 9(a). This indemnity agreement will be in addition to any
liability that the Company might otherwise have.

(b) Cowen Indemnification. Cowen agrees to indemnify and hold harmless the
Company and its directors and each officer of the Company that signed the
Registration Statement, and each person, if any, who (i) controls the Company
within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act or (ii) is controlled by or is under common control with the
Company (a “Company Affiliate”) against any and all loss, liability, claim,
damage and expense described in the indemnity contained in Section 9(a), as
incurred, but only with respect to untrue statements or omissions, or alleged
untrue statements or omissions, made in the Registration Statement (or any
amendments thereto) or the Prospectus (or any amendment or supplement thereto)
in reliance upon and in conformity with written information relating to Cowen
and furnished to the Company by Cowen expressly for inclusion in any document as
described in clause (x) of Section 9(a).

 

21



--------------------------------------------------------------------------------

(c) Procedure. Any party that proposes to assert the right to be indemnified
under this Section 9 will, promptly after receipt of notice of commencement of
any action against such party in respect of which a claim is to be made against
an indemnifying party or parties under this Section 9, notify each such
indemnifying party of the commencement of such action, enclosing a copy of all
papers served, but the omission so to notify such indemnifying party will not
relieve the indemnifying party from (i) any liability that it might have to any
indemnified party otherwise than under this Section 9 and (ii) any liability
that it may have to any indemnified party under the foregoing provision of this
Section 9 unless, and only to the extent that, such omission results in the
forfeiture of substantive rights or defenses by the indemnifying party. If any
such action is brought against any indemnified party and it notifies the
indemnifying party of its commencement, the indemnifying party will be entitled
to participate in and, to the extent that it elects by delivering written notice
to the indemnified party promptly after receiving notice of the commencement of
the action from the indemnified party, jointly with any other indemnifying party
similarly notified, to assume the defense of the action, with counsel reasonably
satisfactory to the indemnified party, and after notice from the indemnifying
party to the indemnified party of its election to assume the defense, the
indemnifying party will not be liable to the indemnified party for any legal or
other expenses except as provided below and except for the reasonable costs of
investigation subsequently incurred by the indemnified party in connection with
the defense. The indemnified party will have the right to employ its own counsel
in any such action, but the fees, expenses and other charges of such counsel
will be at the expense of such indemnified party unless (1) the employment of
counsel by the indemnified party has been authorized in writing by the
indemnifying party, (2) the indemnified party has reasonably concluded (based on
advice of counsel) that there may be legal defenses available to it or other
indemnified parties that are different from or in addition to those available to
the indemnifying party, (3) a conflict or potential conflict exists (based on
advice of counsel to the indemnified party) between the indemnified party and
the indemnifying party (in which case the indemnifying party will not have the
right to direct the defense of such action on behalf of the indemnified party)
or (4) the indemnifying party has not in fact employed counsel to assume the
defense of such action within a reasonable time after receiving notice of the
commencement of the action, in each of which cases the reasonable fees,
disbursements and other charges of counsel will be at the expense of the
indemnifying party or parties. It is understood that the indemnifying party or
parties shall not, in connection with any proceeding or related proceedings in
the same jurisdiction, be liable for the reasonable fees, disbursements and
other charges of more than one separate firm admitted to practice in such
jurisdiction at any one time for all such indemnified party or parties. All such
fees, disbursements and other charges will be reimbursed by the indemnifying
party promptly as they are incurred after the indemnifying party receives a
written invoice relating to fees, disbursements and other charges in reasonable
detail. An indemnifying party will not, in any event, be liable for any
settlement of any action or claim effected without its written consent. No
indemnifying party shall, without the prior written consent of each indemnified
party, settle or compromise or consent to the entry of any judgment in any
pending or threatened claim, action or proceeding relating to the matters
contemplated by this Section 9 (whether or not any indemnified party is a party
thereto), unless such settlement, compromise or consent includes an
unconditional release of each indemnified party from all liability arising or
that may arise out of such claim, action or proceeding.

(d) Contribution. In order to provide for just and equitable contribution in
circumstances in which the indemnification provided for in the foregoing
paragraphs of this Section 9 is applicable in accordance with its terms but for
any reason is held to be unavailable from the Company or Cowen, the Company and
Cowen will contribute to the total losses, claims, liabilities, expenses and
damages

 

22



--------------------------------------------------------------------------------

(including any investigative, legal and other expenses reasonably incurred in
connection with, and any amount paid in settlement of, any action, suit or
proceeding or any claim asserted, but after deducting any contribution received
by the Company from persons other than Cowen, such as persons who control the
Company within the meaning of the Securities Act, officers of the Company who
signed the Registration Statement and directors of the Company, who also may be
liable for contribution) to which the Company and Cowen may be subject in such
proportion as shall be appropriate to reflect the relative benefits received by
the Company on the one hand and Cowen on the other. The relative benefits
received by the Company on the one hand and Cowen on the other hand shall be
deemed to be in the same proportion as the total Net Proceeds from the sale of
the Placement Shares (before deducting expenses) received by the Company bear to
the total compensation received by Cowen from the sale of Placement Shares on
behalf of the Company. If, but only if, the allocation provided by the foregoing
sentence is not permitted by applicable law, the allocation of contribution
shall be made in such proportion as is appropriate to reflect not only the
relative benefits referred to in the foregoing sentence but also the relative
fault of the Company, on the one hand, and Cowen, on the other, with respect to
the statements or omission that resulted in such loss, claim, liability, expense
or damage, or action in respect thereof, as well as any other relevant equitable
considerations with respect to such offering. Such relative fault shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or omission or alleged omission to state a
material fact relates to information supplied by the Company or Cowen, the
intent of the parties and their relative knowledge, access to information and
opportunity to correct or prevent such statement or omission. The Company and
Cowen agree that it would not be just and equitable if contributions pursuant to
this Section 9(d) were to be determined by pro rata allocation or by any other
method of allocation that does not take into account the equitable
considerations referred to herein. The amount paid or payable by an indemnified
party as a result of the loss, claim, liability, expense, or damage, or action
in respect thereof, referred to above in this Section 9(d) shall be deemed to
include, for the purpose of this Section 9(d), any legal or other expenses
reasonably incurred by such indemnified party in connection with investigating
or defending any such action or claim to the extent consistent with Section 9(c)
hereof. Notwithstanding the foregoing provisions of this Section 9(d), Cowen
shall not be required to contribute any amount in excess of the commissions
received by it under this Agreement and no person found guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
will be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. For purposes of this Section 9(d), any person who
controls a party to this Agreement within the meaning of the Securities Act, and
any officers, directors, partners, employees or agents of Cowen, will have the
same rights to contribution as that party, and each officer of the Company who
signed the Registration Statement will have the same rights to contribution as
the Company, subject in each case to the provisions hereof. Any party entitled
to contribution, promptly after receipt of notice of commencement of any action
against such party in respect of which a claim for contribution may be made
under this Section 9(d), will notify any such party or parties from whom
contribution may be sought, but the omission to so notify will not relieve that
party or parties from whom contribution may be sought from any other obligation
it or they may have under this Section 9(d) except to the extent that the
failure to so notify such other party materially prejudiced the substantive
rights or defenses of the party from whom contribution is sought. Except for a
settlement entered into pursuant to the last sentence of Section 9(c) hereof, no
party will be liable for contribution with respect to any action or claim
settled without its written consent if such consent is required pursuant to
Section 9(c) hereof.

 

23



--------------------------------------------------------------------------------

10. Representations and Agreements to Survive Delivery. The indemnity and
contribution agreements contained in Section 9 of this Agreement and all
representations and warranties of the Company herein or in certificates
delivered pursuant hereto shall survive, as of their respective dates,
regardless of (i) any investigation made by or on behalf of Cowen, any
controlling persons, or the Company (or any of their respective officers,
directors or controlling persons), (ii) delivery and acceptance of the Placement
Shares and payment therefor or (iii) any termination of this Agreement.

11. Termination.

(a) Cowen shall have the right by giving notice as hereinafter specified at any
time to terminate this Agreement if (i) any Material Adverse Effect, or any
development that could reasonably be expected to result in a Material Adverse
Effect, has occurred that, in the reasonable judgment of Cowen, may materially
impair the ability of Cowen to sell the Placement Shares hereunder, (ii) the
Company shall have failed, refused or been unable to perform any agreement on
its part to be performed hereunder; provided, however, in the case of any
failure of the Company to deliver (or cause another person to deliver) any
certification, opinion, or letter required under Sections 7(m), 7(n), or 7(o),
Cowen’s right to terminate shall not arise unless such failure to deliver (or
cause to be delivered) continues for more than thirty (30) days from the date
such delivery was required; or (iii) any other condition of Cowen’s obligations
hereunder is not fulfilled, or (iv), any suspension or limitation of trading in
the Placement Shares or in securities generally on Nasdaq shall have occurred.
Any such termination shall be without liability of any party to any other party
except that the provisions of Section 7(g) (Expenses), Section 9
(Indemnification and Contribution), Section 10 (Representations and Agreements
to Survive Delivery), Section 16 (Applicable Law; Consent to Jurisdiction) and
Section 17 (Waiver of Jury Trial) hereof shall remain in full force and effect
notwithstanding such termination. If Cowen elects to terminate this Agreement as
provided in this Section 11(a), Cowen shall provide the required notice as
specified in Section 12 (Notices).

(b) The Company shall have the right, by giving ten (10) days’ notice as
hereinafter specified to terminate this Agreement in its sole discretion at any
time after the date of this Agreement. Any such termination shall be without
liability of any party to any other party except that the provisions of Section
7(g), Section 9, Section 10, Section 16 and Section 17 hereof shall remain in
full force and effect notwithstanding such termination.

(c) Cowen shall have the right, by giving ten (10) days’ notice as hereinafter
specified to terminate this Agreement in its sole discretion at any time after
the date of this Agreement. Any such termination shall be without liability of
any party to any other party except that the provisions of Section 7(g), Section
9, Section 10, Section 16 and Section 17 hereof shall remain in full force and
effect notwithstanding such termination.

(d) Unless earlier terminated pursuant to this Section 11, this Agreement shall
automatically terminate upon the issuance and sale of all of the Placement
Shares through Cowen on the terms and subject to the conditions set forth
herein; provided that the provisions of Section 7(g), Section 9, Section 10,
Section 16 and Section 17 hereof shall remain in full force and effect
notwithstanding such termination.

 

24



--------------------------------------------------------------------------------

(e) This Agreement shall remain in full force and effect unless terminated
pursuant to Sections 11(a), (b), (c), or (d) above or otherwise by mutual
agreement of the parties; provided, however, that any such termination by mutual
agreement shall in all cases be deemed to provide that Section 7(g), Section 9,
Section 10, Section 16 and Section 17 shall remain in full force and effect.
Upon termination of this Agreement, the Company shall not have any liability to
Cowen for any discount, commission or other compensation with respect to any
Placement Shares not otherwise sold by Cowen under this Agreement, except with
respect to reimbursement of expenses pursuant to Section 7(g).

(f) Any termination of this Agreement shall be effective on the date specified
in such notice of termination; provided, however, that such termination shall
not be effective until the close of business on the date of receipt of such
notice by Cowen or the Company, as the case may be. If such termination shall
occur prior to the Settlement Date for any sale of Placement Shares, such
Placement Shares shall settle in accordance with the provisions of this
Agreement.

12. Notices. All notices or other communications required or permitted to be
given by any party to any other party pursuant to the terms of this Agreement
shall be in writing, unless otherwise specified in this Agreement, and if sent
to Cowen, shall be delivered to Cowen at Cowen and Company, LLC, 599 Lexington
Avenue, New York, NY 10022, fax no. 646-562-1124, Attention: General Counsel; or
if sent to the Company, shall be delivered to Revance Therapeutics, Inc., 7555
Gateway Boulevard, Newark, California 94560 fax no. (510) 742-3401, attention:
Lauren Silvernail, with a copy to Cooley LLP, fax no. (650) 849-7400, attention:
Gordon K. Ho. Each party to this Agreement may change such address for notices
by sending to the parties to this Agreement written notice of a new address for
such purpose. Each such notice or other communication shall be deemed given (i)
when delivered personally or by verifiable facsimile transmission (with an
original to follow) on or before 4:30 p.m., New York City time, on a Business
Day (as defined below), or, if such day is not a Business Day on the next
succeeding Business Day, (ii) on the next Business Day after timely delivery to
a nationally-recognized overnight courier and (iii) on the Business Day actually
received if deposited in the U.S. mail (certified or registered mail, return
receipt requested, postage prepaid). For purposes of this Agreement, “Business
Day” shall mean any day on which the NYSE and commercial banks in the City of
New York are open for business.

13. Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the Company and Cowen and their respective successors and the
affiliates, controlling persons, officers and directors referred to in Section 9
hereof. References to any of the parties contained in this Agreement shall be
deemed to include the successors and permitted assigns of such party. Nothing in
this Agreement, express or implied, is intended to confer upon any party other
than the parties hereto or their respective successors and permitted assigns any
rights, remedies, obligations or liabilities under or by reason of this
Agreement, except as expressly provided in this Agreement. Neither party may
assign its rights or obligations under this Agreement without the prior written
consent of the other party; provided, however, that Cowen may assign its rights
and obligations hereunder to an affiliate of Cowen without obtaining the
Company’s consent.

14. Adjustments for Share Splits. The parties acknowledge and agree that all
share-related numbers contained in this Agreement shall be adjusted to take into
account any share split, share dividend or similar event effected with respect
to the Common Stock.

 

25



--------------------------------------------------------------------------------

15. Entire Agreement; Amendment; Severability. This Agreement (including all
schedules and exhibits attached hereto and Placement Notices issued pursuant
hereto) constitutes the entire agreement and supersedes all other prior and
contemporaneous agreements and undertakings, both written and oral, among the
parties hereto with regard to the subject matter hereof. Neither this Agreement
nor any term hereof may be amended except pursuant to a written instrument
executed by the Company and Cowen. In the event that any one or more of the
provisions contained herein, or the application thereof in any circumstance, is
held invalid, illegal or unenforceable as written by a court of competent
jurisdiction, then such provision shall be given full force and effect to the
fullest possible extent that it is valid, legal and enforceable, and the
remainder of the terms and provisions herein shall be construed as if such
invalid, illegal or unenforceable term or provision was not contained herein,
but only to the extent that giving effect to such provision and the remainder of
the terms and provisions hereof shall be in accordance with the intent of the
parties as reflected in this Agreement.

16. Applicable Law; Consent to Jurisdiction. This Agreement shall be governed
by, and construed in accordance with, the internal laws of the State of New York
without regard to the principles of conflicts of laws. Each party hereby
irrevocably submits to the non-exclusive jurisdiction of the state and federal
courts sitting in the City of New York, borough of Manhattan, for the
adjudication of any dispute hereunder or in connection with any transaction
contemplated hereby, and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court, that such suit, action or proceeding is
brought in an inconvenient forum or that the venue of such suit, action or
proceeding is improper. Each party hereby irrevocably waives personal service of
process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof (certified or registered mail, return
receipt requested) to such party at the address in effect for notices to it
under this Agreement and agrees that such service shall constitute good and
sufficient service of process and notice thereof. Nothing contained herein shall
be deemed to limit in any way any right to serve process in any manner permitted
by law.

17. Waiver of Jury Trial. The Company and Cowen each hereby irrevocably waives
any right it may have to a trial by jury in respect of any claim based upon or
arising out of this Agreement or any transaction contemplated hereby.

18. Absence of Fiduciary Relationship. The Company acknowledges and agrees that:

(a) Cowen has been retained solely to act as sales agent in connection with the
sale of the Common Stock and that no fiduciary, advisory or agency relationship
between the Company and Cowen has been created in respect of any of the
transactions contemplated by this Agreement, irrespective of whether Cowen has
advised or is advising the Company on other matters;

(b) the Company is capable of evaluating and understanding and understands and
accepts the terms, risks and conditions of the transactions contemplated by this
Agreement;

(c) the Company has been advised that Cowen and its affiliates are engaged in a
broad range of transactions which may involve interests that differ from those
of the Company and that Cowen has no obligation to disclose such interests and
transactions to the Company by virtue of any fiduciary, advisory or agency
relationship; and

 

26



--------------------------------------------------------------------------------

(d) the Company waives, to the fullest extent permitted by law, any claims it
may have against Cowen, for breach of fiduciary duty or alleged breach of
fiduciary duty and agrees that Cowen shall have no liability (whether direct or
indirect) to the Company in respect of such a fiduciary claim or to any person
asserting a fiduciary duty claim on behalf of or in right of the Company,
including stockholders, partners, employees or creditors of the Company.

19. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Delivery of an executed Agreement by one
party to the other may be made by facsimile transmission.

20. Definitions. As used in this Agreement, the following term has the meaning
set forth below:

(a) “Applicable Time” means the date of this Agreement, each Representation
Date, the date on which a Placement Notice is given, and any date on which
Placement Shares are sold hereunder.

[Remainder of Page Intentionally Blank]

 

27



--------------------------------------------------------------------------------

If the foregoing correctly sets forth the understanding between the Company and
Cowen, please so indicate in the space provided below for that purpose,
whereupon this letter shall constitute a binding agreement between the Company
and Cowen.

 

Very truly yours, COWEN AND COMPANY, LLC By:  

/s/ James Burnes

Name:   James Burnes Title:   Managing Director ACCEPTED as of the date
first-above written: REVANCE THERAPEUTICS, INC. By:  

/s/ L. Daniel Browne

Name:   L. Daniel Browne Title:   President and Chief Executive Officer

 

28



--------------------------------------------------------------------------------

SCHEDULE 1

FORM OF PLACEMENT NOTICE

 

From:    [    ]    Cc:    [    ]    To:    [    ]   

Subject: Cowen at the Market Offering—Placement Notice

Gentlemen:

Pursuant to the terms and subject to the conditions contained in the Sales
Agreement between Revance Therapeutics, Inc. (the “Company”), and Cowen and
Company, LLC (“Cowen”) dated March 7, 2016 (the “Agreement”), I hereby request
on behalf of the Company that Cowen sell up to [ ] shares of the Company’s
common stock, par value $0.001 per share, at a minimum market price of
$             per share. Sales should begin on the date of this Notice and shall
continue until [DATE] [all shares are sold].



--------------------------------------------------------------------------------

SCHEDULE 2

Such individuals as the Board of Directors of the Company may authorize,
following authorization of such Placement Notice by the Board of Directors or a
duly authorized committee thereof.



--------------------------------------------------------------------------------

SCHEDULE 3

Compensation

Cowen shall be paid compensation equal to 3% of the gross proceeds from the
sales of Common Stock pursuant to the terms of this Agreement.



--------------------------------------------------------------------------------

SCHEDULE 4

Schedule Of Subsidiaries

 

Name

  

Jurisdiction of Organization

Revance Therapeutics LTD

   England and Wales



--------------------------------------------------------------------------------

Exhibit 7(n)(i)

Matters to be covered by initial Opinion of Cooley LLP

[Circulated Separately]



--------------------------------------------------------------------------------

Exhibit 7(n)(ii)

Matters to be covered by initial Negative Assurance Statement of Cooley LLP

[Circulated Separately]



--------------------------------------------------------------------------------

Exhibit 7(m)

OFFICER CERTIFICATE

The undersigned, the duly qualified and elected
                                        , of Revance Therapeutics, Inc.
(“Company”), a Delaware corporation, does hereby certify in such capacity and on
behalf of the Company, pursuant to Section 7(m) of the Sales Agreement dated
March 7, 2016 (the “Sales Agreement”) between the Company and Cowen and Company,
LLC, that to the best of the knowledge of the undersigned:

(i) The representations and warranties of the Company in Section 6 of the Sales
Agreement (A) to the extent such representations and warranties are subject to
qualifications and exceptions contained therein relating to materiality or
Material Adverse Effect, are true and correct on and as of the date hereof with
the same force and effect as if expressly made on and as of the date hereof,
except for those representations and warranties that speak solely as of a
specific date and which were true and correct as of such date, and (B) to the
extent such representations and warranties are not subject to any qualifications
or exceptions, are true and correct in all material respects as of the date
hereof as if made on and as of the date hereof with the same force and effect as
if expressly made on and as of the date hereof except for those representations
and warranties that speak solely as of a specific date and which were true and
correct as of such date; and

(ii) The Company has complied with all agreements and satisfied all conditions
on its part to be performed or satisfied pursuant to the Sales Agreement at or
prior to the date hereof.

 

By:

 

Name:

 

Title:

 

Date:

 